Citation Nr: 1143526	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to March 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran argues that he developed bilateral hearing loss and tinnitus as a result of exposure to noise trauma in service.  His DD Form 214 reveals that his military occupational specialty (MOS) was airplane mechanic (and thus confirms that he likely had extensive exposure to occupational noise in service)..  

Although the Veteran has reported postservice noise exposure in his 32 year employment as an electrician/construction worker, he argues that his postservice employment did not expose him to high levels of hazardous noise to which he was subjected in the military.  He further argues that the "civilian work environment was much more attuned to the hazards of workplace noise", as reflected by " equipment being sound insulated and various forms of hearing protection mandated for all employees."  See August 2007 statement.  While a July 2007 VA audiological examination report notes he gave a history of first noting the hearing loss and tinnitus 15 years prior, he later (See January 2008 statement.) explained that he had the hearing loss and tinnitus considerably longer, but 15 years prior to the July 2007 examination is when the hearing loss and tinnitus had gotten to the point that they interfered with his everyday life.  
The Veteran's service treatment records (STRs) show that on March 1953 enlistment examination and February 1957 separation examination whispered voice testing found his hearing acuity to be normal (15/15); there was no mention of tinnitus.  

On July 2007 VA audiological evaluation the diagnosis was severe/profound high frequency sensorineural hearing loss in both ears, and the examiner opined that the Veteran's hearing loss and tinnitus are less likely than not related to military service.  The examiner explained that the Veteran had significant occupational noise exposure after service and that there were no complaints or other hearing assessment during active duty or in the interim postservice, and that he reported that his tinnitus started 15 years previously (34 years postservice).  

Notably, the July 2007 examiner did not provide further explanation (e.g., as to how hearing loss following acoustic trauma generally presents, and why it is less likely than not that the Veteran's hearing loss is related to his noise exposure in service (which the Veteran alleges was more significant than his postservice occupational noise exposure).  In light of the Veteran's subsequent observations regarding the rationale given, further explanation of rationale is needed.  Accordingly , the Board finds that another VA examination to secure a medical advisory opinion is necessary. 

The Board has also considered May 2011 written arguments by the Veteran's representative to the effect that a remand is necessary as the RO "failed to apply" directives in VA Fast Letters 10-35 (September 2, 2010) and 10-48 (November 1, 2010), and in a VA Training Letter 09-05 (August 5, 2009).  [The Board notes that the Fast Letters were issued by VBA to provide guidance in the adjudication of claims involving hearing loss and tinnitus.  They are not substantive rules which grant additional rights or effect a change in existing law or regulation.]  The Board has reviewed the letters in the context of the facts of this case and the actions of the RO, and can identify no defect in RO action to date that has prejudiced the Veteran.  Accordingly, the Board finds no basis to direct further action on remand to address the arguments raised by the  representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should arrange for an audiological evaluation of the Veteran to determine the nature, and likely etiology of his current hearing loss and tinnitus, and specifically whether such disabilities are, at least as likely as not, related to his service, including as due to exposure to noise trauma therein.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's hearing loss and tinnitus are related to his service/noise trauma therein.  

The examiner must explain the rationale for all opinions.  The explanation of rationale for the opinion must include comment on the further observations by the Veteran after the July 2007 audiological evaluation; i.e., that hearing protection was mandated in his postservice occupations; that the levels of noise in service were more hazardous than any postservice noise trauma; and that his hearing loss and tinnitus were not first noted 15 years prior to the July 2007 VA examination, but instead at that time had reached a level of severity that caused interference with everyday life.  The examiner should discuss the typical manner/course of onset of hearing loss and tinnitus due to noise trauma.  If the Veteran's hearing loss and/or tinnitus are determined to be unrelated to his service, the explanation of rationale should also include some discussion of the etiology for the disabilities considered more-likely.

2.  The RO should then readjudicate these claims.  If either remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

